DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Response filed June 7, 2022. 
No claims have been amended.
Claims 1-6 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on June 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 110547884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to an apparatus for transmitting data, independent Claim 3, directed to a method of receiving data that is transmitted by the apparatus of claim 1, and independent claim 5, directed an apparatus for receiving data that is transmitted by the apparatus of claim 1, the prior art of record teaches a broadcast packet in a frame that includes transmission time or timestamp of the frame in the preamble region of the frame, as may be seen in as seen in Tsukagoshi, U.S. Patent Application Publication No. 20150373380 A1 (e.g., FIG. 2 and ¶ [0079]), Takahashi et al, U.S. Patent Application Publication No. 20180077471 A1 (e.g., ¶ [0311] [0343]), Seok, U.S. Patent Application Publication No. 20150381676 A1 (e.g., ¶ [0147]) and Clark, U.S. Patent Application Publication No. 20090041114 A1 (e.g., ¶ [0036]), Choi et al, U.S. Patent Application Publication No. 20110200130 A1 (e.g., FIGS. 3, 7 and ¶ [0044] [0049]), Ryu et al, U.S. Patent Application Publication No. 20150124594 A1 (e.g., ¶ [0062]) and Lee et al, U.S. Patent Application Publication No. 20160337672 A1 (e.g., ¶ [1403]).  
Prior art of record teaches frame transmission time slots being in units of fractions of a second, as may be seen in Sampath et al, U.S. Patent Application Publication No. 20130155905 A1 (e.g., FIG. 11 and ¶ [0104] [0107]), Petras, U.S. Patent Application Publication No. 20080075019 A1 (e.g., ¶ [0044]), Yamana, U.S. Patent Application Publication No. 20050169532 A1 (e.g., ¶ [0057]) and Inoue et al, Japanese Patent Application Publication JP 2008252832 A (e.g., page 6 of the Google translation).
The prior art of record teaches transmitting the frame or transmission time slot as fractional sections, but fails to teach or fairly suggest, individually or in combination, that a field in the frame indicates the unit of transmission time of the frame, specifically as fractions of a second, i.e., information indicating a transmission time of a frame and a field related to timing information of the frame, wherein the field related to timing information of the frame includes information indicating a unit of a fractional second associated with the transmission time of the frame according to a value of the field.
Claims 2, 4 and 6, dependent on claim 1, 3 and 5, respectively, are also objected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471